HAWKINS, Judge.
Conviction is for burglary, punishment being two years in the penitentiary.
This is a companion case to No. 15990, Galemore v. State, in which the judgment was reversed and remanded because of insufficient evidence. The facts are the same in this case. Price, the owner of the claimed burglarized house, testified that at the time Galemore was at the houses witness saw some one in the alley. That party was supposed to be Rich. If the evidence against Galemore was insufficient, the case against Rich necessarily falls.
The judgment is reversed and the cause remanded.

Reversed and remanded.